Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00812-CV

                         IN THE ESTATE OF Consuella Perkins ULBRICH

                          From the Probate Court No. 1, Bexar County, Texas
                                    Trial Court No. 2011-PC-0686
                           Honorable Polly Jackson Spencer, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 19, 2015

DISMISSED

           The parties filed a joint motion to dismiss this appeal. Their motion states they have agreed

to dismiss this appeal. They move this court to dismiss this appeal with the proviso “that any cost

in this appeal is the sole responsibility of the party incurring such cost.”

           The parties’ joint motion is granted; this appeal is dismissed. See TEX. R. APP. P.

42.1(a)(2), 43.2(f); Caballero v. Heart of Texas Pizza, L.L.C., 70 S.W.3d 180, 181 (Tex. 2001)

(per curiam).

                                                     PER CURIAM